DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The office acknowledges receipt of an English translation of foreign priority application KR 10-2019-0039794 filed on 04/04/2019.  Accordingly, the rejections of claims 1-8 under 35 U.S.C. 103 using US PG Pub 2020/0351771 A1 (Geekie et al.) are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 has been placed in the record and considered by the examiner.

Response to Amendment
The amendment filed 10/07/2021 has been entered.  Claims 1-5, 9-10, 12-13, 16-18 and 20 have been amended; no additional claims have been canceled (claim 15 was canceled in a previous amendment); and no new claims have been added.  Claims 1-14 and 16-20 remain pending in the application.  The rejections of claims 13 and 20 under 35 U.S.C. 112(b) and 112(d) are withdrawn based on Applicant’s amendments to these claims.  
Response to Arguments
Applicant’s arguments with respect to allowability of claims 9-14 have been considered, but are not persuasive.  In particular, Examiner disagrees with Applicant’s 
	On page 13 of Applicant’s Remarks, Applicant states that support for the amendments can be found in the specification as filed, such as in paragraphs [0038] and [0143].  The Examiner submits that neither paragraph [0038] nor paragraph [0143] provides support for “wherein the communication processor is configured to release the RRC connection by not transmitting a measurement report that a measurement result related to a status of a channel connected through a network is set higher than below a threshold value when the status of the channel is higher than the threshold value.”  Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion.  See MPEP 2173.05 (i).
	Paragraph [00350] of Applicant’s specification as filed discloses that the electronic device measures a value different (i.e. lower) from the actually measured value and transmits a fake measurement report.  Similarly, paragraph [00516] discloses that the temperature manager controls the quality of content to be lower if higher representative temperature is measured.  Paragraphs [00487] – [00489] and [00575] – [00577] disclose that the electronic device transmits a fake measurement report that reports a lower quality than that actually measured for the second cellular communication such that a connection of the second cellular communication is released.  Releasing a connection by transmitting a measurement report containing false information that a measurement is lower than it actually is does not support releasing a connection by not transmitting a measurement report having a status set higher than a threshold when the status is higher than the threshold.   In other words, the specification describes transmitting a report having false information (i.e. a quality value lower than the actual measured value) whereas claim 9 recites not transmitting a report having not transmitting a measurement report that a measurement result related to a status of a channel connected through a network is set higher than below a threshold value when the status of the channel is higher than the threshold value.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Applicant’s claim 9 was amended to recite “wherein the communication processor is configured to release the RRC connection by not transmitting a measurement report that a measurement result related to a status of a channel connected through a network is set higher than below a threshold value when the status of the channel is higher than the threshold value.”  This amendment constitutes new matter because there is no support for this limitation in Applicant’s specification as filed.  Paragraph [00350] discloses that the electronic device measures a value different (i.e. lower) from the actually measured value and transmits a fake measurement report.  Similarly, paragraph [00516] discloses that the temperature manager controls the quality 
	Claims 10-14 are rejected under § 112(a) based on being dependent upon claim 9.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Youtz et al. (US PG Pub 2020/0163131 A1, hereinafter “Youtz”), in view of Anderson et al. (US PG Pub 2012/0281558 A1, hereinafter “Anderson”).
	Regarding claim 1, Youtz teaches an electronic device (FIG. 5 UE 210; ¶ [0054]) comprising: a communication processor (¶ [0055] component with processing functionality for 5G/NR Modem 520 and 4G/LTE Modem 530 in FIG. 5) including: a first communication circuitry configured to support long term evolution (LTE) communication (FIG. 5 4G LTE Modem 530 and RF Chain 540-2), a second communication circuitry configured to support new radio (NR) communication (FIG. 5 5G/NR Modem 520 and RF Chain 540-1); and an application processor (FIG. 5 processor 510) configured to: receive, by the application processor, information related to the temperature sensed (¶ [0043] . . . UE 210 (e.g., using processor 320 or processor 510) can determine that a thermal condition . . . is satisfied) or data throughput indicated by information related to data transmission via the second communication circuitry (Examiner notes that it is unnecessary to cite art that teaches the limitations related to data throughput because the claim recites that the application processor receives information related to the temperature sensed or data throughput), and determine, by the application processor, whether to request the communication processor to change from a first mode to a second mode based on an identification that the data throughput is less than a first threshold value or the information related to the sensed temperature (FIG. 1A steps 115, 120; FIG. 5; , wherein the communication processor is configured to: receive, by the communication processor, a signal indicating to change from the first mode to the second mode from the application processor (FIG. 5; ¶¶ [0055] illustrating and describing that application processor 510 is connected to the component with processing functionality for controlling 5G/NR Modem 520 and 4G/LTE Modem 530 in FIG. 5; ¶¶ [0013] – [0015] describes signaling operation for changing from 4G/LTE connection and 5G/NR connection shown in FIG. 1A to only 4G/LTE connection with 5G/NR connection released in FIG. 1B), wherein, while the communication processor is in the first mode, the electronic device is in a radio resource control (RRC) connected state capable of performing data transmission on the LTE communication through the first communication circuitry, and on the NR communication through the second communication circuitry (FIG. 1A; ¶ [0013] . . . UE 105 can be an EN-DC UE that provides simultaneous connectivity with regard to a 4G/LTE network and a 5G/NR network), in response to receiving the signal indicating to change from the first mode to the second mode, perform, by the second communication circuitry, at least one operation for releasing RRC connection between the electronic device and a base station supporting the NR communication (FIG. 1B; ¶¶ [0015] 5G/NR connection is released), while maintaining, by the first communication circuitry, the RRC connected state between the electronic device and a base station supporting the LTE communication (FIG. 1B; ¶ [0013] – [0015]); and control, by the communication processor, the second communication circuitry to maintain the release of the RRC connection (¶ [0015] . . . 5G/NR modem of UE 105 is to be deactivated (e.g., placed in an idle mode, turned off, etc.).  Turning off 5G/NR modem after releasing the 5G/NR connection reads on maintaining the release of the RRC connection).
	Youtz does not explicitly teach a temperature sensor configured to sense a temperature of at least part of the electronic device.
	In analogous art, Anderson teaches a temperature sensor configured to sense a temperature of at least part of the electronic device (FIG. 1 thermal sensors 157A; ¶¶ [0007], [0032], [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-mode electronic device of Youtz to include a temperature sensor as taught by Anderson.  One would have been motivated to do so to monitor heat generated by components of the device and adjust operating parameters of an airlink to reduce the heat when the temperature of the components exceed a threshold, thereby protecting the electronic components and extending the life of the device.   (Anderson ¶ [0006]).

Regarding claim 2, the combination of Youtz and Anderson, specifically Youtz, teaches wherein: when the communication processor is in the first mode, both the first communication circuitry and the second communication circuitry are in an active state (FIG. 1A;  ¶ [0113]) and when the communication processor is in the second mode, the first communication circuitry is in the active state and the second communication circuitry is in a sleep state (FIG. 1B ¶¶ [0013]  and [0015] idle mode reads on sleep state).

Regarding claim 3, the combination of Youtz and Anderson, specifically Youtz, teaches wherein the application processor is configured to determine to change the communication processor from the first mode to the second mode based on: a first condition corresponding to a temperature value of the communication processor indicated by the information related to the sensed temperature; and a second condition corresponding to information related to a remaining battery power (¶¶ [0014], [0070]).

Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over the Youtz, in view of Anderson, and further in view of Xu et al. (US PG Pub 2017/0086119 A1, hereinafter “Xu”).
	Regarding claim 4, the combination of Youtz and Anderson does not explicitly teach wherein the application processor is configured to change the communication processor from the first mode to the second mode based on a first condition being satisfied where a temperature value of the at least part of the electronic device, as indicated by the information related to the sensed temperature, is greater than a second threshold value.
	In analogous Xu teaches wherein the application processor is configured to change the communication processor from the first mode to the second mode based on a first condition being satisfied where a temperature value of the at least part of the electronic device, as indicated by the information related to the sensed temperature, is greater than a second threshold value (¶ [0224] – [0225] interpreted as device transitions from first mode using both first and second communication circuitry (LTE and mmWave) to using only the first communication circuitry (LTE) occurs when condition 2 in table 1 – device temp > temperature threshold (i.e. temperature value)); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Youtz and Anderson to implement the teaching of Xu.  One would have been motivated to do so in order to enter low power mode when the device temperature exceeds a certain threshold, thereby preventing the device from overheating and damaging the circuitry, which prolongs the life of the device. 

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over the Youtz, in view of Anderson, in view of Xu, and further in view of Kodali et al. (US PG Pub 2013/0329637 A1, hereinafter “Kodali”).
Regarding claim 5, the combination of Youtz, Anderson and Xu does not explicitly teach wherein the communication processor is further configured to: in response to determining that the second condition is satisfied, perform the at least one operation for releasing RRC connection between the electronic device and a base station supporting the NR communication after completion of data transmission.
	In analogous art, Kodali teaches wherein the communication processor is further configured to: in response to determining that the second condition is satisfied, perform the at least one operation for releasing RRC connection between the electronic device and a base station supporting the second cellular communication after completion of data transmission (¶ [0025] The mobile wireless device can determine that a set of one or more inactivity trigger conditions has been met and transition to a more power efficient state, e.g., to an idle state  {reads on releasing RRC connection} from a less power efficient state, e.g., from a connected state. . . . During a prolong time period between messages, the mobile wireless device can . . . seek to correct the faulty connection, e.g., by transitioning the mobile wireless device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Youtz, Anderson and Xu to implement the teaching of Kodali.  One would have been motivated to do so in order to transition to a lower power consumption state during periods of data inactivity (such as when data transmission is complete), thereby conserving battery resources of the device. (Kodali ¶ [0004]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Youtz, in view of Anderson, and further in view of Kodali.
	Regarding claim 6, the combination of Youtz and Anderson does not teach wherein the application processor is further configured to: determine not to enter the second mode when a display of the electronic device is an active state.
	In analogous art, Kodali teaches wherein the application processor is further configured to: determine not to enter the second mode when a display of the electronic device is an active state (¶ [0025] The mobile wireless device can determine that a set of one or more inactivity trigger conditions has been met and transition to a more power efficient state, e.g., to an idle state from a less power efficient state, e.g., from a connected state. . . . [T]he mobile wireless device can remain in a connected state when . . . a display screen of the mobile wireless device is “on.”; ¶ [0040] In a representative embodiment, the mobile wireless device 102 can also determine that the set of inactivity triggers is met only when the display of the mobile wireless device 102 is off.)


Claims 7, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Youtz, in view of Anderson, and further in view of Tsai. 
Regarding claim 7, the combination of Youtz and Anderson does not explicitly teach wherein the at least one operation for releasing RRC connection between the electronic device and the base station comprises an operation of transmitting an A2 measurement event report to the base station through a network when a strength of signal transmitted from the base station is lower than a specified value.
In analogous art, Tsai teaches wherein the at least one operation for releasing RRC connection between the electronic device and the base station comprises an operation of transmitting an A2 measurement event report to the base station through a network when a strength of signal transmitted from the base station is lower than a specified value (¶ [0119] the mobile communication device sends a measurement report to the serving cell {reads on base station} of the service network, wherein the measurement report indicates that the signal quality of the serving cell is poor enough to release the current connection {reads on releasing RRC .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Youtz and Anderson to implement the teachings of Tsai.  One would have been motivated to do so in order to enable a UE utilizing dual SIM cards for connecting to a 4G network and a 5G network to maintain synchronization of both SIM cards with the network, thereby avoiding missed calls and preventing a bad user experience.  (Tsai ¶ [0004])

	Regarding claim 9, Youtz teaches an electronic device (FIG. 5 UE 210; ¶ [0054]) comprising: a communication processor (¶ [0055] component with processing functionality for 5G/NR Modem 520 and 4G/LTE Modem 530 in FIG. 5) including: a first communication circuitry configured to support long term evolution (LTE) communication (FIG. 5 4G LTE Modem 530 and RF Chain 540-2), a second communication circuitry configured to support new radio (NR) communication (FIG. 5 5G/NR Modem 520 and RF Chain 540-1); and an application processor (FIG. 5 processor 510) configured to: receive, by the application processor, information related to the temperature sensed (¶ [0043] . . . UE 210 (e.g., using processor 320 or processor 510) can determine that a thermal condition . . . is satisfied), and determine, by the application processor, whether to request the communication processor to change from a first mode to a second mode based at least on the information related to the sensed temperature (FIG. 1A steps 115, 120; FIG. 5; ¶¶ [0013] – [0015] disclose that the UE in EN-DC (i.e. simultaneously connected to both a 4G/LTE network and a 5G/NR network) determines (via processor 510) a , wherein the communication processor is configured to: receive, by the communication processor, a signal indicating to change from the first mode to the second mode from the application processor (FIG. 5; ¶¶ [0055] illustrating and describing that application processor 510 is connected to the component with processing functionality for controlling 5G/NR Modem 520 and 4G/LTE Modem 530 in FIG. 5; ¶¶ [0013] – [0015] describes signaling operation for changing from 4G/LTE connection and 5G/NR connection shown in FIG. 1A to only 4G/LTE connection with 5G/NR connection released in FIG. 1B), wherein, while the communication processor is in the first mode, the electronic device is in a radio resource control (RRC) connected state capable of performing data transmission through the LTE communication and the NR communication (FIG. 1A; ¶ [0013] . . . UE 105 can be an EN-DC UE that provides simultaneous connectivity with regard to a 4G/LTE network and a 5G/NR network), in response to receiving the signal indicating to change from the first mode to the second mode, perform, by the second communication circuitry, at least one operation for releasing RRC connection between the electronic device and a base station supporting the NR communication (FIG. 1B; ¶¶ [0015] 5G/NR connection is released), and control, by the communication processor, the second communication circuitry to maintain the releasing RRC connection (¶ [0015] . . . 5G/NR modem of UE 105 is to be deactivated (e.g., placed in an idle mode, turned off, etc.).  Turning off 5G/NR modem after releasing the 5G/NR connection reads on maintaining the release of the RRC connection).
	Youtz does not explicitly teach a temperature sensor configured to sense a temperature of at least part of the electronic device and wherein the communication processor is configured to release the RRC connection by not transmitting a measurement report that a measurement result related to a status of a channel connected through a network is set higher than a threshold value when the status of the channel is higher than the threshold value.
	In analogous art, Anderson teaches a temperature sensor configured to sense a temperature of at least part of the electronic device (FIG. 1 thermal sensors 157A; ¶¶ [0007], [0032], [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-mode electronic device of Youtz to include a temperature sensor as taught by Anderson.  One would have been motivated to do so to monitor heat generated by components of the device and adjust operating parameters of an airlink to reduce the heat when the temperature of the components exceed a threshold, thereby protecting the electronic components and extending the life of the device.   (Anderson ¶ [0006]).
	The combination of Youtz and Anderson does not teach wherein the communication processor is configured to release the RRC connection by not transmitting a measurement report that a measurement result related to a status of a channel connected through a network is set higher than a threshold value when the status of the channel is higher than the threshold value.
In analogous art, ¶ [0119] of Tsai teaches that the mobile communication device sends a measurement report to the serving cell of the service network, wherein the measurement report indicates that the signal quality of the serving cell is poor enough to release the current connection.  The signal quality is considered to be poor enough if the reported signal quality is less than a threshold preconfigured by the network.  Thus Tsai teaches releasing the current connection by not sending a measurement report that a status of a channel connected through a network is higher than a threshold value when 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Youtz and Anderson to implement the teachings of Tsai.  One would have been motivated to do so in order to enable a UE utilizing dual SIM cards for connecting to a 4G network and a 5G network to maintain synchronization of both SIM cards with the network, thereby avoiding missed calls and preventing a bad user experience.  (Tsai ¶ [0005])

Regarding claim 10, the combination of Youtz, Anderson and Tsai, specifically Youtz, teaches wherein: when the communication processor is in the first mode, both the first communication circuitry and the second communication circuitry are in an active state (FIG. 1A;  ¶ [0113]) and when the communication processor is in the second mode, the first communication circuitry is in the active state and the second communication circuitry is in a sleep state (FIG. 1B ¶¶ [0013]  and [0015] idle mode reads on sleep state).

Regarding claim 11, the combination of Youtz, Anderson and Tsai, specifically Youtz, teaches wherein the application processor is configured to determine when to change the communication processor from the first mode to the second mode based on: a first condition corresponding to a temperature value of the communication processor indicated by the information related to the sensed temperature; and a second condition corresponding to information related to a remaining battery power (¶¶ [0014], [0070]).

Regarding claim 12, the combination of Youtz, Anderson and Tsai, specifically Youtz, teaches wherein the application processor is configured to change the communication processor from the first mode to the second mode based on at least one of: a first condition be satisfied where a temperature value of the at least part of the electronic device, as indicated by the information related to the sensed temperature, is greater than a first threshold value; or a second condition being satisfied  if a remaining battery power is equal to or smaller than a preset value (¶¶ [0014], [0070] it is readily apparent that “too high” and “too low” refer to a comparison to a known/preset value).

Regarding claim 14, Youtz does not explicitly teach wherein the at least one operation for releasing RRC connection between the electronic device and the base station comprises an operation of transmitting an A2 measurement event report to the base station through a network when a strength of signal transmitted from the base station is lower than a specified value.
In analogous art, Tsai teaches wherein the at least one operation for releasing RRC connection between the electronic device and the base station comprises an operation of transmitting an A2 measurement event report to the base station through a network when a strength of signal transmitted from the base station is lower than a specified value (¶ [0119] the mobile communication device sends a measurement report to the serving cell {reads on base station} of the service network, wherein the measurement report indicates that the signal quality of the serving cell is poor enough to release the current connection {reads on releasing RRC connection}. Specifically, the signal quality of the serving cell may be considered to be poor enough, if the reported signal quality is set to a value . . . less than a threshold .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Youtz, Anderson and Tsai to implement the further teachings of Tsai.  One would have been motivated to do so in order to enable a UE utilizing dual SIM cards for connecting to a 4G network and a 5G network to maintain synchronization of both SIM cards with the network, thereby avoiding missed calls and preventing a bad user experience.  (Tsai ¶ [0004])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Youtz, in view of Anderson, in view of Tsai, and further in view of  Liu et al. (US PG Pub 2020/0120708 A1, hereinafter “Liu”). 
Regarding claim 8, Youtz does not teach wherein the at least one operation for releasing RRC connection between the electronic device and the base station comprises an operation of transmitting a measurement report that a measurement result related to a status of a channel connected through a network is set below a threshold value.
In analogous art, Tsai teaches wherein the at least one operation for releasing RRC connection between the electronic device and the base station comprises an operation of transmitting a measurement event report related to status is set below a threshold value (¶ [0119] the mobile communication device sends a measurement report to the serving cell of the service network, wherein the measurement report indicates that the signal quality of the serving cell is poor enough to release the current connection {reads on releasing RRC connection}. Specifically, the signal quality of the serving cell may be considered to be poor enough, if the reported .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Youtz, Anderson and Thai to implement the teachings of Tsai.  One would have been motivated to do so in order to enable a UE utilizing dual SIM cards to maintain synchronization of both SIM cards with the network, thereby avoiding missed calls and preventing a bad user experience.  (Tsai ¶ [0005])
The combination of Youtz, Anderson and Tsai does not teach that the measurement result is related to a status of a channel connected through a network.
In analogous art, Liu teaches that the measurement result is related to a status of a channel connected through a network (¶ [0116] the terminal reports a measurement report to the network device, where the measurement report shows that channel quality of the terminal on the 3.5 GHz uplink resource is less than or equal to a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Youtz, Anderson and Tsai to report a measurement result related to a status of a channel as taught by Liu.  One would have been motivated to do so in order to report that a UE is about to lose coverage on the current channel so that the serving base station can switch the UE to a different channel, thereby avoiding a service disruption and preventing decreased user throughput.  (Liu ¶ [0116])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Youtz, in view of Anderson, in view of Tsai, and further in view of Kodali.
	Regarding claim 13, the combination of Youtz, Anderson and Tsai does not teach wherein the application processor is further configured to: determine not request the communication processor to change from the first mode to the second mode when a display of the electronic device is in an active state.
	In analogous art, Kodali teaches wherein the application processor is further configured to: determine not request the communication processor to change from the first mode to the second mode when a display of the electronic device is in an active state (¶ [0025] The mobile wireless device can determine that a set of one or more inactivity trigger conditions has been met and transition to a more power efficient state, e.g., to an idle state from a less power efficient state, e.g., from a connected state. . . . [T]he mobile wireless device can remain in a connected state when . . . a display screen of the mobile wireless device is “on.”; ¶ [0040] In a representative embodiment, the mobile wireless device 102 can also determine that the set of inactivity triggers is met only when the display of the mobile wireless device 102 is off.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Youtz, Anderson and Tsai to implement the teachings of Kodali.  One would have been motivated to do so in order to prevent the electronic device from transitioning from a high power consumption connected state such as when all communication circuitry is connected to a low power consumption state such as when the second communication circuitry is released/and or sleep when a user of the device is interacting with the display, thereby ensuring a user access to important information which enhances a user’s quality of experience. (Kodali ¶¶ [0005], [0025])

Allowable Subject Matter
Claims 16-20 are allowed.  	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2021/0029643 A1 (Stauffer et al.) – discloses 5G NR fast low-power mode; 
US PG Pub 2020/0383046 A1 (Nayak et al.) – discloses adaptive connection management for marginal network connections;
US PG Pub 2017/0353898 A1 (Namboodiri et al.) – discloses systems and methods for regulating thermal performance of a user equipment;
US PG Pub 2016/0242191 A1 (Liao et al.) – discloses apparatuses and methods for user equipment initiated connection and resource release; and 
US Patent No. 10,750,413 B1 (Raghunathan et al.) – discloses controlled transition from dual-connectivity to single-connectivity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413